 


109 HR 6340 IH: To clarify provisions relating to statutory copyright licenses for satellite carriers.
U.S. House of Representatives
2006-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6340 
IN THE HOUSE OF REPRESENTATIVES 
 
December 5, 2006 
Mr. Bass (for himself and Mr. Bradley of New Hampshire) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To clarify provisions relating to statutory copyright licenses for satellite carriers. 
 
 
1.Clarification of statutory copyright license for satellite carriers 
(a)In generalChapter 1 of title 17, United States Code, is amended by inserting after section 119 the following: 
 
119A.Clarification of exclusive rights: secondary transmissions of distant network signals for private home viewing by certain satellite carriers 
(a)Statutory license grantedNotwithstanding any injunction issued under section 119(a)(7)(B), a satellite carrier found to have engaged in a pattern or practice of violations under section 119(a)(7)(B) is granted a statutory license to provide a secondary transmission of a performance or display of a work embodied in a primary transmission made by a network station in accordance with the provisions of this section. 
(b)Significantly viewed signalsUnder the statutory license granted by subsection (a), a satellite carrier may provide a secondary transmission of a primary transmission made by a network station as provided under section 119(a)(2)(C)(i).. 
(b)Technical and conforming amendmentThe table of sections for chapter 1 of title 17, United States Code, is amended by inserting after the item relating to section 119 the following: 
 
 
119A. Clarification of exclusive rights: secondary transmissions of distant network signals for private home viewing by certain satellite carriers.. 
 
